Citation Nr: 0217508	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the residuals of Lyme 
disease.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1973, and had subsequent National Guard service.  
He appears to have had a pertinent period of active duty for 
training in May and June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to service connection for Lyme disease. 


REMAND

The veteran and his representative contend that service 
connection is warranted for the residuals of Lyme disease.  
It is asserted that the pathology stems from a tick bite 
incurred during training in June 1983.

The Board notes that the veteran clearly indicated, in his 
substantive appeal dated April 2002, that he wished to be 
scheduled for a Travel Board hearing, that is, a hearing 
before a Member of the Board at the Huntington, West 
Virginia Regional Office.  As such, this case must be 
remanded for the veteran to be scheduled for a Travel Board 
hearing.

To ensure full compliance with due process requirements, 
this case is REMANDED for the following development:

The RO should schedule a personal 
hearing for the veteran before a Member 
of the Board of Veterans' Appeals at the 
Regional Office.  If, prior to the 
hearing the appellant desires to 
withdraw the hearing request, he should 
do so in writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified, but he may submit additional evidence 
and argument on the matter (or matters) the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




